DETAILED ACTION
This is in response to the amendment filed 20 January 2022.
Claims 1 - 12 are currently pending in the application. Claims 1 and 8 are independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (U.S. Patent 9,189,053; Nov. 17, 2015; hereinafter “Cui”) in view of Froidevaux et al. (U.S. PGPub 2017/0147362; May 25, 2017; hereinafter “Froidevaux”).
Regarding claim 1, Cui teaches a memory device, comprising: [Fig 1 and 2]
a power supply device, converting an external supply voltage into an internal supply voltage; [Domain 122 -PMC item 110 and 112 (col 4, li 5-37) The PMC 110 generates a switch enable signal that is provided to the array power switch 112 and when the array power switch 112 is on, the switch 112 supplies the memory array 106 with a Vdd array net signal.]
[Fig 7, VSO triggered when VDD_ARRAY is ≥ 95% Vdd.; col 9, li 48-63]
a memory array, supplied with the internal supply voltage; and [memory item 102 containing SRAM 106, powered by Vdd_array domain]
a memory controller, [item 108] supplied with the internal supply voltage, [in Vdd peripheral domain 120,  Fig. 2, shows domain 122 supp0ly power to MCU ] accessing the memory array, and being reset according to the reset signal, wherein when the memory controller operates in a deep-sleep mode, the memory controller generates the deep-sleep signal. [power saving performance level (col 3, li 59 - col 4, li 4)]
Cui teaches voltage profile for the memory array and setting different voltage thresholds based on memory operating states [Fig. 5, col. 8, li. 11-36]  but does not teach wherein the power- on-reset device raises the external voltage from a  first threshold to a second threshold according to a deep-sleep signal.
However, in the related art of leaving a standby mode [Abstract], Froidevaux teaches a power-on-reset device, [Figs 1-2, item 4; a circuit 4 for restarting or resetting the power supply of core 2. (¶ [0019])] generating a reset signal [Function 44 intercepts a wake-up request coming from outside of microcontroller 2 and, instead of transmitting it to circuit 42, transmits it to unit 3 which provides the signal for controlling the resetting or restarting of the power supply of circuit 4 which manages the power supply of the rest of the product microcontroller). (¶ [0026])] upon detecting [Fig 3, item 32; supply monitoring (¶ [0033])] that the external supply voltage exceeds a first threshold, wherein the power- on-reset device raises the first threshold [When voltage Vdd reaches (time t2) the threshold set by resistor 324 and diode 326, output S32 of inverter 322 copies the value of voltage Vdd. (¶ [0039]); Froidevaux teaches Delay T is selected so that the level of voltage Vdd at the end of time T is higher than the triggering threshold of the reset input of circuit 42. Thus, at the end of delay T, when the signal is output by circuit 34, voltage Vdd is sufficient for circuit 42 to be immediately activated. The starting of microcontroller power supply management circuit 42 thus occurs correctly. Once the voltage is restored by circuit 42, flip-flop 44 is reset (FIG. 2) and is thus ready to be subsequently restarted. (¶ [0040]); Froidevaux teaches a standby mode (i.e. a deep-sleep mode) based on signals 5 in which circuit 4 is powered down (¶ [0023]); When the power is turned back on from a standby mode, the voltage is monitored (Fig 4A) to determine when the voltage exceeds a threshold determined by a normal wake threshold plus a delay of T (Fig 4B) to ensure Vdd is at a higher threshold before outputting the reset signal (Fig. 4C); Fig 2 shows the status of the shutdown module  and PM module is based on the sleep/wake signal 5]
Froidevaux further teaches the delay time T is used to enable sufficient voltage for the circuit to immediately activated and ready for subsequent restart [(¶ [0040] to provide “An advantage of the described embodiments is that they solve the possible problem of an unknown output state … when the system is woken.” (¶ [0041])  
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the teaching of Froidevaux to the device of Cui to achieve a memory device in which a threshold to wake is raised to a second threshold based on a deep-sleep signal for the benefit of ensuring starting voltage is predictable when the system is woken up as described.  
Regarding claim 2, the combination of Cui/Froidevaux teaches the device of claim 1, and Froidevaux in the combination further teaches wherein the second threshold is a minimum operation voltage of the memory controller, [when the signal is output by circuit 34, voltage Vdd is sufficient for circuit 42 to be immediately activated. (¶ [0040])] wherein the first threshold is less than the minimum operation voltage. [Delay T is selected so that the level of voltage Vdd at the end of time T is higher than the triggering threshold of the reset input of circuit  42. (¶ [0040])]
Regarding claim 8, the claim recites a method performed by the memory device of claim 1, and is rejected under a similar rational as regarding claim 1 above.
Claims 3 - 5 and 9 - 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Froidevaux et al. and further in view of Pellizzer (U.S. PGPub 2016/0314836; Oct. 27, 2016; hereinafter “Pellizzer”).
Regarding claim 3, the combination of Cui/Froidevaux teaches the device of claim 1. While Cui in the combination teaches a power supply device to lower the external supply voltage to an internal supply voltage, [PMC item 110 and 112 (col 4, li 5-37)] the combination does not teach the power supply device comprises: a power clamp, lowering the external supply voltage by a voltage to reach the internal supply voltage.
However, in the related art of current sources for a memory device [Abstract], Pellizzer teaches the power supply device comprises: a power clamp, lowering the external supply voltage by a voltage to reach the internal supply voltage. [Fig 5, Item 540; ¶ [0034]]
Pellizzer further teaches that “This provides a stable VREF after the transitory response of the circuit” (¶ [0044])
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the teaching of Pellizzer to the device of the combination of Cui/Froidevaux to achieve a memory device in which a power supply device comprises a power clamp for the benefit of keeping a node at a relatively low voltage while controlling the current (¶ [0035])
Regarding claim 4, the combination of Cui/Froidevaux/Pellizzer teaches the device of claim 3, and Froidevaux in the combination further teaches the power source comprises: a power switch, providing the external supply voltage to a power node according to the deep-sleep signal; and [Fig 2, item 44 takes in Vdd based on shutdown signals 5]
a unidirectional conducting device, coupled between the power node and the internal supply voltage and comprising a forward voltage, wherein a difference between the external supply voltage and the internal supply voltage is equal to the forward voltage. [Fig 3, item 32 containing 324, and diode (unidirectional conducting device) 326, to output voltage S32]
Pellizzer in the combination teaches the power source is a power clamp.
Regarding claim 5, the combination of Cui/Froidevaux/Pellizzer teaches the device of claim 3, and Cui in the combination further teaches the power supply device comprises: a regulator, [item 110; The PMC 110 implements a power control strategy depending upon prevailing processing requirements. (col 4, li 5-6)] converting the external supply voltage into the internal supply voltage according to a standby signal and stabilizing the internal supply voltage, wherein when the memory controller [item 108] operates in a standby mode, the memory controller generates the standby signal. [The MCU 108 reads the registers 340 to determine whether or not a transition between a sleep mode and an operational mode of the memory array 106 should be permitted. (col 7, li 57-60)]
Regarding claims 9 - 10, the claims are dependent on claim 8 and recite the limitations of claims 4 - 5. The claims are rejected under a similar rational as the respective claims above.
Claims 11 - 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Froidevaux further in view of Pellizzer and further in view of Wikipedia Contributors (NPL “Voltage Regulator”; 7 April 2014; hereinafter “Wikipedia”)1.
Regarding claim 11, the combination of Cui/Froidevaux/Pellizzer teaches the method of claim 10. While Park in the combination teaches a voltage regulator [item 112], the combination does not specifically teach the regulator is a linear regulator.
However, in the related art of voltage regulators [Title], Wikipedia teaches that linear regulators are a type of voltage regulator that are well-known in the art which may be selected for between linear and nonlinear (switched) regulators. [page 2: Comparing linear vs. switching regulators] Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have selected a linear regulator as the voltage regulator of the combination of Froidevaux/Park for the advantages of low noise output, fast response and occupying less printed circuit board space. 
Regarding claim 12, the combination of Froidevaux/Park teaches the method of claim 10. While Park in the combination teaches a voltage regulator [Fig 5b], the combination does not specifically teach the regulator is a nonlinear regulator.
However, in the related art of voltage regulators [Title], Wikipedia teaches that nonlinear regulators (i.e., switching regulators) are a type of voltage regulator that are well-known in the art which may be selected for between linear and nonlinear (switched) regulators. [page 2: Comparing linear vs. switching regulators] Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have selected a .
Allowable Subject Matter
Claims 6 - 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 20 January 2022 have been fully considered but they are not persuasive.
The Applicant argues that Cui in view of Froidevaux fails to teach “a power-on-reset device generates a reset signal upon detecting that the external supply voltage exceeds a first threshold”. [Remarks, page 3, li 1-3] 
Specifically, as best understood by the Examiner, the applicant states “the Examiner admits that Cui fails to, but Froidevaux has disclosed the limitation of ‘A power-on-reset device, generating a reset signal upon detecting that the external supply voltage exceeds a first threshold” of claim 1. [page 3, li 6-8] The Applicant further suggests that Froidevaux merely detects a detection that only masks the state of the start control signal, therefore does not teach the limitation. [page 3, li 17-30] A similar argument is made regarding claim 8. [page 4, li 3-25]
The Examiner respectfully disagrees. As described in the rejection regarding claim 1 above, the limitation “a power-on-reset device, generating a reset signal upon detecting that the external supply voltage exceeds a first threshold” is taught by Cui, which teaches (Fig 7) a VSO signal that is triggered when VDD_ARRAY reaches a threshold of 95% Vdd. Cui does not teach that the first threshold is raised to a second threshold according to a deep-sleep signal. Froidevaux .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEVELN whose telephone number is (571)272-9865. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N./            Examiner, Art Unit 2186              

/KIM HUYNH/            Supervisor Patent Examiner, Art Unit 2186                                                                                                                                                                                                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Wikipedia contributors. “System Management Mode.” Wikipedia, 7 April 2014, en.wikipedia.org/wiki/System_Management_Mode. Retrieved from https://web.archive.org/web/20140407224953/http://en.wikipedia.org/wiki/Voltage_regulator on 27 July 2021